







EXHIBIT 10.3




SECURITY AGREEMENT







THIS SECURITY AGREEMENT (this “Agreement”), dated as of September 24, 2004 (the
“Effective Date”), is made by and among (A) CARE CONCEPTS I, INC., a Delaware
corporation (“CCI”), MEDIA BILLING COMPANY LLC, a New York limited liability
company “Media Billing”) and INTERNET BILLING COMPANY LLC, a Georgia limited
liability company (“iBill”); (B) NEWMAN & NEWMAN, P.C. (the “Collateral Agent”),
acting on behalf of the “Secured Parties” (hereinafter defined): and (C) the
persons or entities who have executed this Agreement on the signature page
hereof as “Secured Parties.   Each of CCI, Media Billing and iBill are
hereinafter individually referred to as a “Debtor” and are hereinafter sometimes
collectively referred to as the “Debtors.”




WHEREAS, as at the Effective Date, pursuant to subscription agreements dated as
of September 20, 2004 (the “Purchase Agreements”), CCI has sold and issued to
the Secured Parties (the “Note Secured Parties”) up to $15,000,000 of CCI’s 10%
convertible secured notes due September 15, 2009 (the “Notes”); and




WHEREAS, pursuant to the Purchase Agreements, CCI has sold and issued to certain
other Secured Parties (the “Series F Secured Parties”) up to $5,450,000 of CCI’s
10% convertible secured redeemable Series F preferred stock (the “Series F
Senior Preferred Stock”), and




WHEREAS, to the extent not previously converted into shares of CCI common stock,
$0.001 par value per share (“CCI Common Stock”), the obligation of CCI to (a)
pay the accrued interest on the Notes and the then outstanding principal amount
of Notes, and any other amounts that may be due and payable on September 15,
2009 (the “Note Maturity Date”), and (b) redeem and repurchase any then
outstanding shares of Series F Senior Preferred Stock by September 15, 2009 (the
“Mandatory Redemption Date”) have been unconditionally and irrevocably
guaranteed by the Debtors, pursuant to a Continuing Unconditional Guaranty,
dated as of the Effective Date; and




WHEREAS, the obligation of the Secured Parties to purchase the principal of and
accrued interest and any other amounts due on the Notes is conditioned upon,
among other things, the execution and delivery of this Agreement by the Debtors
to the Secured Parties.




NOW, THEREFORE, each of the Debtors and the Secured Parties agree as follows:




1.

Definitions and Incorporation by Reference.  Capitalized terms used but not
defined in this Agreement shall have the meanings assigned to such terms in the
Notes.  In addition, terms not defined in this Agreement or the Notes that are
defined in the New York




1




--------------------------------------------------------------------------------









Uniform Commercial Code (the “Code”) shall have the same meaning in this
Agreement as in the Code.  




2.

Grant and Priority of Security Interests to Secured Parties; Subordination to
Senior Obligations and Senior Liens.  




(a)

The Debtors hereby jointly and severally grant to the Secured Parties a lien and
security interest (“Lien”) in and to the Collateral (as defined in Section 3
below) to secure the payment and performance of all of the “Obligations” (as
defined in Section 4 below).  The priority of the Secured Parties Lien, as
between the Note Secured Parties and the Series F Secured Parties, shall be as
set forth in Section 2(b) below.  Except for (i) the first priority liens and
security interests (the “First Priority Lien”) on the assets and properties of
the Debtors that may be hereafter granted by CCI or any of the Debtors to any
person, firm, corporation or other entity (the “Senior Lender”), securing a
maximum of $10,000,000 principal amount of indebtedness to be outstanding from
time to time, together with all interest, fees and other costs associated
therewith (collectively, “Senior Debt”), hereafter issued under any line of
credit or similar loan or credit agreement or facility or any restatement,
amendment or modification thereof (the “Senior Loan Agreement”), the Secured
Parties Lien granted under this Agreement shall constitute a priority lien and
security interest senior to all other liens and security interests.  The Secured
Parties do hereby irrevocably and unconditionally authorize the Collateral Agent
to execute on behalf of each of the Secured Parties a Subordination Agreement
(as defined below), for the purpose of subordinating the Secured Parties Lien to
such First Priority Lien of the Senior Lender up to and including the maximum
amount of the Senior Debt.




(b)

The Secured Parties Lien granted to the Secured Parties shall constitute a third
priority lien and security interest (the “Third Priority Lien”) securing CCI’s
obligations under the Notes, and are subject and subordinated only to the (i)
First Priority Lien held by the Senior Lender and those additional existing
Liens, if any, on the Collateral that are listed on Schedule A annexed hereto,
and (ii) the second priority lien and security interest (the “Second Priority
Lien”) securing CCI’s Obligations to the holders of Series F Senior Preferred
Stock.  The First Priority Lien, those additional existing Liens, if any, on the
Collateral that are listed on Schedule A annexed hereto, and the Second Priority
Lien are hereinafter referred to as the “Senior Liens.”  Except for the Senior
Liens, the Debtors shall not grant any liens or security interests in and to the
Collateral that shall be senior to or have a priority over the Third Priority
Lien granted to the Secured Parties hereunder.




(c)

The Secured Parties do hereby covenant and agree that (i) the Obligations be,
and the same hereby are, expressly subject and subordinated in all respects, to
the prior payment in full of all indebtedness and related obligations that are
or may be now or hereafter granted by the Debtors and/or CCI to any one or more
holders of the Senior Liens, and (ii) the Secured Parties Lien is hereby subject
and subordinated in all respects, to Senior Liens now or hereafter granted by
the Debtors and/or CCI.  Each of the Secured Parties does hereby irrevocably and
unconditionally appoint the Collateral Agent, as their agent and
attorney-in-fact to execute and deliver upon behalf of each Secured Party any
intercreditor agreement,




2




--------------------------------------------------------------------------------









subordination agreement or similar agreement (collectively, “Subordination
Agreements”) as may, from time to time be requested by any one or more Senior
Lender to confirm or evidence the subordination provisions herein set forth.




3.

Collateral.  The collateral in which the Secured Parties is granted a security
interest by this Agreement (collectively, the “Collateral”) is all of the
following property of the Debtors, whether now owned or existing or hereafter
acquired or arising and wherever located:




(a)

All accounts, accounts receivable, contracts, notes, bills, acceptances, choses
in action, chattel paper, instruments, documents and other forms of obligations
at any time owing to the Debtors arising out of goods sold or leased or for
services rendered by the Debtors, the proceeds thereof and all of the Debtors’
rights with respect to any goods represented thereby, whether or not delivered,
goods returned by customers and all rights as an unpaid vendor or lienor,
including rights of stoppage in transit and of recovering possession by
proceedings including replevin and reclamation, together with all customer
lists, books and records, ledger and account cards, computer tapes, software,
disks, printouts and records, whether now in existence or hereafter created,
relating thereto (collectively referred to hereinafter as “Accounts”);




(b)

All goods of the Debtors, including without limitation, all machinery,
equipment, motor vehicles, parts, supplies, apparatus, appliances, tools,
patterns, molds, dies, blueprints, fittings, furniture, furnishings, fixtures
and articles of tangible personal property of every description now or hereafter
owned by the Debtors or in which the Debtors may have or may hereafter acquire
any interest, at any location;




(c)

All inventory of the Debtors wherever located in the United States of America
and any state, district, territory or other political subdivision thereof,
including without limitation, all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, findings or component materials, and all supplies, goods,
incidentals, office supplies, packaging materials and any and all items used or
consumed in the operation of the business of the Debtors or which may contribute
to the finished product or to the sale, promotion and shipment thereof, in which
the Debtors now or at any time hereafter may have an interest, whether or not
the same is in transit or in the constructive, actual or exclusive occupancy or
possession of the Debtors or is held by the Debtors or by others for the Debtors
are account (collectively referred to hereinafter as “Inventory”);




(d)

All general intangibles of the Debtors, now existing or hereafter owned or
acquired or arising or in which the Debtors now has or hereafter acquires any
rights, business records, inventions, designs, patents, patent applications,
trademarks, trademark registrations and applications therefor, goodwill, trade
names, trade secrets, trade processes, copyrights, copyright registrations and
applications therefor, licenses, permits, franchises, customer lists, computer
programs, software, software source codes, software object codes, all claims
under guaranties, tax refund claims, rights and claims against carriers and
shippers, leases, claims under insurance policies, all rights to indemnification
and all other intangible personal property and intellectual property of every
kind and nature;




3




--------------------------------------------------------------------------------









(e)

All rights now or hereafter arising to the Debtors under contracts, leases,
agreements or other instruments to perform services, to hold and use land and
facilities, and to enforce all rights thereunder;




(f)

All books and records relating to any of the Collateral (including without
limitation, customer data, credit files, computer programs, printouts, and other
computer materials and records of the Debtors pertaining to any of the
foregoing);




(g)

all of the Debtors interest in any company, limited liability company,
partnership or entity, whether now held or hereafter acquired, and any capital
stock, equity units or membership interests in any other corporation ,
partnership, limited liability company or other business entity;




(h)

All accessions to, substitutions for and all replacements, products and proceeds
of the foregoing, including without limitation proceeds of insurance policies
insuring the Collateral.




Notwithstanding anything to the contrary, express or implied, set forth above,
CCI shall have the absolute right at any time, or from time to time, to
substitute as Collateral for all of the foregoing assets and properties of
Debtors, an irrevocable bank letter of credit or indemnity bond or similar
surety issued by a bonding or insurance company for a term lasting until the
payoff of all obligations under the Note, with a Best “AA” rating or better
(collectively, “Cash Equivalent Collateral”), in aggregate face amount equal to
not less than (a) the maximum $15,000,000 original outstanding principal amount
of Notes, less (b) the principal amount of all Notes that have been converted
into Common Stock immediately prior to the date such Cash Equivalent Collateral
shall be posted with the Secured Parties or the Collateral Agent.  The form and
content of any such Cash Equivalent Collateral shall be subject to the approval
of the Secured Parties; such approval not to be unreasonably withheld or
delayed.  Upon delivery and acceptance of such Cash Equivalent Collateral, the
Secured Parties shall cause to be delivered to CCI such UCC-3 Termination
Statements as may be required to terminate all Liens and other security
interests on all Collateral, excluding the Cash Equivalent Collateral
substituted therefore.




4.

Obligations.  The security interest granted pursuant to this Agreement secures
the payment and performance of the following indebtedness, liabilities and
obligations (collectively, the “Obligations”):




(a)

all the obligation of CCI to the Secured Parties to pay the periodic interest
due and principal amount of and any other amounts payable under the Notes as
they become due;




(b)

all of the obligations of the Debtors under the Continuing Unconditional
Guaranty;

(c)

all of the obligations and liabilities of CCI under the Pledge Agreement; and







4




--------------------------------------------------------------------------------









(d)

all liabilities and obligations of CCI and the Debtors under this Agreement.




5.

Representations, Warranties and covenants.  The Debtors hereby represent,
warrant and covenant as follows:




5.1

Power and Authority.  The Debtors have full power and authority to enter into
this Agreement, grant to the Secured Parties a valid security interest in the
Collateral and perform all of their obligations under this Agreement, no further
action by the Board of Directors or the shareholders or members of the Debtors
being necessary.  The execution, delivery and performance by the Debtors of this
Agreement do not conflict with, or constitute a breach or default under, any
judgment, indenture, loan agreement contract or other agreement or instrument to
which the Debtors are a party or by which the Debtors or any of its property is
bound.




5.2

Governmental Authorization.  No authorization, consent or approval or other
action by, and no notice to or other filing with, any governmental authority or
regulatory body is required for the grant by the Debtors of the security
interest granted pursuant to this Agreement, the due execution and delivery by
the Debtors of this Agreement or the performance by the Debtors of any of its
obligations under this Agreement.




5.3

Title to Collateral.  Subject to the security interest granted by this Agreement
and the Senior Liens, the Debtors are the owners and holders of all the
Collateral, free and clear of any security interest, lien, charge, encumbrance
or other adverse claim, and the Debtors will defend all of the Collateral
(whether now owned or hereafter acquired) against all claims and demands of all
persons at any time claiming the same or any interest therein, and will take all
steps to maintain the Secured Parties Lien as a valid and fully perfected lien
first in priority to all other Liens, in each case subject only to the Senior
Liens.  Except for the Senior Liens securing Senior Debt, in the event and to
the extent that either of the Debtors shall grant any additional liens or
security interests on their assets, such additional liens shall be expressly
subject and subordinated to the Secured Parties Lien granted hereunder.




5.4

Place of Business and Name.  The Debtors’ chief place of business is at the
address set forth next to such Debtors’ signature below.  No Debtor shall have
changed its name, except as indicated below the Debtors’ signature below.  No
Debtor will change its name or the location of its chief place of business,
without the prior written consent of the Secured Parties, which shall not be
unreasonably withheld.




5.5

Financing Statements; Related Instruments.  No financing statement covering any
of the Collateral or any proceeds thereof is currently on file in any public
office in any jurisdiction, other than financing statements covering the Senior
Liens.  At the request of the Secured Parties, the Debtors will execute and
deliver to the Secured Parties one or more financing statements in form and
substance satisfactory to the Secured Parties and will pay the cost of filing
the same in all public offices where filing is deemed by the Secured Parties to
be




5




--------------------------------------------------------------------------------









necessary or desirable.  The Debtors promise to pay to the Secured Parties all
fees and expenses incurred in filing financing statements and any continuation
statements or amendments thereto, which fees and expenses shall become a part of
the Obligations secured by this Agreement.  A carbon, photographic or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement.




5.6

Transfers of Collateral.  Neither the Debtors nor their agents, servants or
employees will sell, encumber, assign or offer to sell, encumber or assign or
otherwise transfer the Collateral, either in whole or in part, or any interest
therein without the prior written consent of the Collateral Agent, other than as
contemplated by the Notes or the Series F Senior Preferred Stock.  




5.7

Compliance with Laws.  The Debtors agree to comply in all material respects with
all statutes, laws, ordinances, rules and regulations applicable to it and to
the conduct of its businesses.




5.8

Taxes.  The Debtors will pay promptly when due all taxes and assessments upon or
with respect to the Collateral, the Obligations, this Agreement or any other
instrument executed pursuant to this Agreement.  The Debtors hereby authorize
the Collateral Agent to discharge upon five (5) days prior written notice any
taxes, assessments, liens, security interests or other encumbrances at any time
levied or placed on the Collateral, to pay for any insurance on the Collateral
required to be maintained by the Debtors hereunder, and pay for, make or provide
for any maintenance, repair or preservation of the Collateral as herein
required; provided, however, that the Collateral Agent shall be under no
obligation to do so.




5.9

Schedules, Inspection of Books and Records.  The Debtors will furnish to the
Secured Parties from time to time (i) statements and schedules further
identifying and describing the Collateral and detailing sales or other transfers
of the Collateral and payments received or accounts owing with respect to the
Collateral for the periods specified by the Secured Parties, and (ii) such other
reports in connection with the Collateral as the Secured Parties may reasonably
request, all in reasonable detail.  The Debtors will permit the Secured Parties
or their duly authorized representatives upon reasonable prior notice to examine
their books and records during business hours and shall furnish to the Secured
Parties such financial statements and other financial data as the Secured
Parties may reasonably request from time to time.




5.10

Accounts.  With respect to the Accounts:




(a)

The Debtors’ records concerning all Accounts are and will be kept solely in the
State of New York and at the Debtors’ chief place of business specified on the
signature page below.  The Debtors will not remove any of such records from such
address without the prior written consent of  the Collateral Agent, which shall
not be unreasonably withheld.  Without in any way excusing a breach by the
Debtors of the foregoing sentence, if for any reason any of such records
concerning the Accounts shall at any time be moved to another location or




6




--------------------------------------------------------------------------------









locations, the Debtors will promptly notify the Collateral Agent of any such
change in the location of such records and will execute and deliver such
financing statements and do such other acts and things as the Collateral Agent
may request pursuant to Section 10 hereof.




(b)

Each item of Accounts is, or at such time as it becomes part of the Collateral
will be, a bona fide, valid and legally enforceable obligation of the account
debtor or other obligor in respect thereof, subject to no defense known to the
Debtors, set-off or counterclaim against the Debtors and in connection with
which there is no default with respect to any payment or performance on the part
of the Debtors or any other party.




(c)

The Debtors will at all times keep accurate and complete records of payment and
performance by the Debtors, the respective account debtors and all other parties
obligated on the Accounts.




(d)

The Debtors will immediately inform the Collateral Agent of any default in
payment or performance by the Debtors or any account debtor or other parties
obligated on, and of claims made by others in regard to, the Accounts and shall
not change the terms thereof (or terminate or permit the impairment of any of
its rights thereunder) without the prior written consent of the Collateral
Agent, which shall not be unreasonably withheld.  The Debtors will make all
payments and perform all undertakings on the Debtors’ part to be paid or
performed with respect to Accounts when due.  The Debtors hereby authorize the
Secured Parties to cure any default in payment or performance by the Debtors
with respect to the Accounts; provided, however, that the Secured Parties shall
be under no obligation to do so, and provided further, that the Secured Parties’
curing of any default shall not constitute a waiver by the Secured Parties of
any default under this Agreement.  The Debtors agrees to reimburse the Secured
Parties on demand with interest at the Maximum Rate for any payment made or any
expense incurred by the Secured Parties pursuant to the foregoing authorization,
and any payment made or expense incurred by the Secured Parties pursuant to the
foregoing authorization shall be part of the Obligations secured hereunder.




(e)

If there shall occur and be continuing an event of default in respect of the
Obligations, the Debtors shall, upon request of the Collateral Agent, in the
name of the Secured Parties or the Debtors, at any time notify the account
debtor or other obligor on any item of the Accounts, of the Secured Parties’
security interest.  The Collateral Agent may, in its own name or the name of the
Secured Parties or  Debtors, at any time after the occurrence and during the
continuation of an Event of Default (as defined below), demand, sue for, collect
or receive any money or property payable or receivable on any Accounts and
settle, release, compromise, adjust, sue upon, foreclose, realize upon or
otherwise enforce any item of Accounts as the Collateral Agent may determine,
and for the purpose of realizing the Secured Parties’ rights herein, the
Collateral Agent may receive, open and dispose of mail addressed to the Debtors
and endorse notes, checks, drafts, money orders, documents of title or other
forms of payment on behalf of and in the name of the Debtors.  The Debtors
agrees to reimburse the Collateral Agent on demand with interest at the Default
Rate for any payment made or any expense incurred by




7




--------------------------------------------------------------------------------









the Collateral Agent pursuant to the foregoing authorization, and any payment
made or expense incurred by the Collateral Agent pursuant to the foregoing
authorization shall be part of the obligations secured hereunder.




6.

Events of Default.  The Debtors shall be in default under this Agreement upon
the occurrence of any of the following (each, an "Event of Default")




(a)

CCI shall fail or refuse to pay the periodic interest payments due, any other
charges due and the principal amount of the Notes on their September 15, 2009
Maturity Date; or




(b)

CCI shall fail or refuse to redeem and repurchase for cash by September 15, 2009
(the “Mandatory Redemption Date”) and to pay periodic dividends with respect to
any then outstanding shares of Series F Senior Preferred Stock (each a “Payment
Obligation” and collectively, the “Payment Obligations”); or




(c)

an “Event of Default” under the Notes or under the Certificate of Designation
for the Series F Senior Preferred Stock (other than a default in payment of a
 Payment Obligation) shall occur and shall be continuing and (if capable of
cure) remain uncured for more than thirty (30) days following receipt by CCI of
notice of such event of default;




(d)

Debtors shall repudiate any of their Obligations under the Continuing
Unconditional Guaranty; or




(e)

CCI shall breach any of its obligations and liabilities under the Pledge
Agreement, which breach shall occur and be shall be continuing and (if capable
of cure) remain uncured for more than thirty (30) days following receipt by CCI
of notice.




(f)

any representation or warranty made by the Debtors herein shall prove to be
false or erroneous in any material respect.




7.

Rights and Remedies Upon Default.  Upon the occurrence and during the
continuation of any Event of Default, the Collateral Agent, acting on behalf of
the Secured Parties may accelerate all the obligations and shall have, in
addition to all other rights and remedies provided herein or by applicable law,
all of the rights and remedies of a secured party under the Code, including, but
not limited to, the right to take possession of the Collateral, and the right,
without further notice to the Debtors, to take the Collateral in satisfaction in
full of all of the Obligations.  The Debtors agrees that, to the extent notice
of sale shall be required, at least thirty (30) Business Days, notice to the
Debtors of the time and place of any public sale or the time after which any
private sale or any other intended disposition is to be made shall constitute
reasonable notification of such sale or disposition.  The Collateral Agent on
behalf of the Secured Parties shall also have the right to apply for and have a
receiver appointed by a court of competent jurisdiction in any action taken to
enforce the Secured Parties’ rights and remedies




8




--------------------------------------------------------------------------------









hereunder, to manage, protect and preserve the Collateral or continue the
operation of the business of the Debtors, and the Collateral Agent shall be
entitled to collect all revenues and profits thereof and apply the same to the
payment of all expenses and other charges of such receivership, including the
compensation of the receiver, and to the payment of the obligations until a sale
or other disposition of such Collateral shall be finally made and consummated.
 In the event of any disposition or collection of or any other realization upon
all or any part of the Collateral, the Collateral Agent shall apply the proceeds
of such disposition, collection or other realization as follows:




(a)

First, to the payment of the reasonable costs and expenses of the Secured
Parties in exercising or enforcing their rights hereunder, including, but not
limited to, attorneys fees, and/or costs and expenses incurred in retaking,
holding or preparing the Collateral for sale, lease or other disposition, and in
collecting or attempting to collect any of the Collateral, and to the payment of
all amounts payable to the Secured Parties pursuant to Section 7 hereof;




(b)

Second, to the payment of the Obligations; and




(c)

Third, after payment in full of all of the obligations, the surplus, if any,
shall be paid to the Debtors or to whomsoever may be lawfully entitled to
receive such surplus.




8.

Indemnity and Expenses.  The Debtors agrees to indemnify the Collateral Agent
and the Secured Parties from and against any and all claims, losses and
liabilities arising out of or resulting from this Agreement (including, without
limitation, enforcement of this Agreement or any actions taken by the Collateral
Agent and the Secured Parties pursuant to Section 9 of this Agreement) except
claims, losses or liabilities resulting from the Secured Parties’ own negligence
or willful misconduct.  The Debtors will, on demand, pay to the Collateral Agent
or the Secured Parties the amount of any and all reasonable costs and expenses,
including, but not limited, to the reasonable fees and disbursements of their
counsel and of any experts or agents, which the Secured Parties may incur in
connection with (i) the exercise or enforcement by the Secured Parties of any of
their rights or remedies hereunder, or (ii) any failure by the Debtors to
perform any of the Obligations.




9.

Further Assurances and Power of Attorney.  The Debtors will execute and deliver
to the Collateral Agent, at its request, at any time and from time to time, such
financing statements and other instruments (and pay the cost of filing or
recording the same in all public offices deemed necessary or desirable by the
Collateral Agent) and do such other acts and things as the Collateral Agent may
reasonably deem necessary or desirable in order to establish and maintain a
valid security interest in the Collateral in favor of the Secured Parties (free
and clear of all other security interests, liens, charges, encumbrances and
other claims, whether voluntarily or involuntarily created, except as permitted
by Section 6.3 hereof) or in order to facilitate the collection of the
Collateral.  To effectuate the rights and remedies of the Secured Parties
hereunder, effective upon the occurrence of an Event of Default, the Debtors
hereby irrevocably appoint the Collateral Agent, on behalf of the Secured
Parties, as the  attorney-in-fact for the




9




--------------------------------------------------------------------------------









Debtors in the name of the Debtors or the Secured Parties, with full power of
substitution, to sign, execute and deliver any and all instruments and documents
and do any and all acts and things to the same extent as the Debtors could do,
to sell, assign and transfer any Collateral, including, but not limited to,
taking all action necessary or the preservation of any rights pertaining to the
Collateral beyond reasonable care in the custody or preservation thereof.  The
Collateral Agent and Secured Parties may exercise their rights and remedies with
respect to the Collateral without resorting or regard to other security or
sources for payment.  All rights and remedies of the Secured Parties hereunder
or with respect to the obligations or the Collateral shall be cumulative and may
be exercised singularly or concurrently.




10.

Assignment.  If at any time or times by sale, assignment, negotiation, pledge or
otherwise, the Secured Parties transfer any of the Obligations, such transfer
shall carry with it the Secured Parties’ rights and remedies under this
Agreement with respect to the obligations transferred, and the transferee shall
become vested with such rights and remedies whether or not they are specifically
referred to in the transfer.  If and to such extent such Secured Parties retains
any other Obligations, the Secured Parties shall continue to have the rights and
remedies herein set forth with respect thereto.




11.

Notices.  Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given upon
personal delivery to the party to be notified or five days after deposit with
the United States Post Office, by registered or certified mail, or two days
after deposit with a nationally recognized express courier, postage prepaid and
sent (i) if to a Secured Parties, at the address of the Secured Parties set
forth in the Debtors’ records, or (ii) if to the Debtors, at the Debtors’
principal place of business or at such other address as the Debtors shall have
furnished to the Secured Parties in writing.




12.

Governing Law.  This Agreement shall be governed by and construed under the laws
of the State of New York.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.  This Agreement
shall be given a fair and reasonable construction in accordance with the
intention of the parties.   




13.

Action by Collateral Agent.  




(a)

All actions, rights and remedies of Secured Parties hereunder may be exercised
by the Collateral Agent, acting on behalf of all Secured Parties, and such
action and exercise of rights and remedies shall be effective as if exercised
pursuant to the written consent or direction of those Secured Parties holding
not less than 60% in dollar amount of the outstanding Payment Obligations under
the Notes (the “Required Direction”).  Absent such Required Direction, the
Collateral Agent shall take no action and exercise no rights or remedies




10




--------------------------------------------------------------------------------









of the Secured Parties under this Agreement, other than in respect of executing
any Subordination Agreements contemplated by Section 2(b) above.  Similarly,
consent to any request by the Debtors (whether to modification of this
Agreement, or any agreement executed in connection herewith) shall require
consent of only the Secured Parties holding not less than 60% in dollar amount
of the outstanding Payment Obligations under the Notes, and such consent shall
be effective as if exercised by pursuant to the unanimous consent of all Secured
Parties.  




(b)

Any Secured Parties which elects not to participate with such Secured Parties in
exercising rights or remedies hereunder, or in providing consent to a request of
the Debtors, hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact in its name, with full power of substitution, to sign, execute
and deliver any and all instruments and documents and do any and all acts and
things to the same extent as such Secured Parties could do, to sell, assign and
transfer any Collateral, including, but not limited to, taking all action
necessary or the preservation of any rights pertaining to the Collateral beyond
reasonable care in the custody or preservation thereof.  




(c)

Each Secured Party does hereby agree to indemnify, defend and hold harmless, the
Collateral Agent from and against any cost, expense, liability or other
obligation in connection with the performance of its duties hereunder as
Collateral Agent.  Each Secured Party acknowledges and agrees that, except for
execution and delivery of one or more Subordination Agreements, the Collateral
Agent shall not be required to take any action or exercise any of the rights and
remedies of Secured Parties under this Agreement or the Pledge Agreement, unless
and until the Collateral Agent shall have received a written Required Direction
in form and content acceptable to the Collateral Agent.  Similarly, CCI and the
Debtors acknowledge that the Collateral Agent shall be responsible solely to the
Secured Parties under this Agreement and the Pledge Agreement and shall have no
fiduciary, legal or other responsibility hereunder to CCI, the Debtors or any of
their Affiliates.




(d)

The Collateral Agent hereby acknowledges and agrees that it has a fiduciary duty
to the Secured Parties to act in good faith, in the best interests of the
Secured Parties and in accordance with their directions.




14.

Miscellaneous.  Neither this Agreement nor any provision hereof may be changed,
waived discharged or terminated orally, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.  This Agreement shall be binding upon the Debtors and
its successors and assigns, and all persons claiming under or through the
Debtors or any such successor or assign, and shall inure to the benefit of and
be enforceable by the Secured Parties and their successors and assigns.




[the balance of this page is intentionally left blank]







11




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
day and year first above written.




“CCI”




CARE CONCEPTS I, INC.







By: __________________________________

Name:

Title:




“DEBTORS”




MEDIA BILLING COMPANY, LLC,

a New York limited liability company







By: __________________________________

Name:

Charles L. Samel,

Title:

Executive Vice President




INTERNET BILLING COMPANY, LLC

a Georgia limited liability company




By: __________________________________

Name:

Charles L. Samel

Title:

Executive Vice President




“COLLATERAL AGENT”




NEWMAN & NEWMAN, P.C.







By:__________________________________

Name:

 Jay M. Newman

Title:

 President

110 East 59th Street

New York, New York 10022

Telephone:  (212) 371-9400

Facsimile:  (212) 371-8022







12




--------------------------------------------------------------------------------









NOTE SECURED PARTIES










13


